were based on an erroneous interpretation of the controlling law and did
                not reach the other issues colorably asserted. Accordingly, we
                              VACATE the order denying preliminary injunctive relief,
                REVERSE the order granting the motion to dismiss, AND REMAND this
                matter to the district court for further proceedings consistent with this
                order.'



                                                                 °14.04                    J.
                                                              Hardesty




                                                              Douglas



                CHERRY, J., concurring:
                              For the reasons stated in the SFR Investments Pool I, LLC v.
                U.S. Bank, N.A., 130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent Wells Fargo lost its lien priority by virtue of the
                homeowners association's nonjudicial foreclosure sale. I recognize,
                however, that SFR Investments is now the controlling law and, thusly,
                concur in the disposition of these appeals.




                      1 The   injunction imposed by our June 17, 2013, order is vacated.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                         cc: Hon. Michael Villani, District Judge
                              Law Offices of Michael F. Bohn, Ltd.
                              McCarthy & Holthus, LLP/Las Vegas
                              Wright, Finlay & Zak, LLP/Las Vegas
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1907A    .sfjff4r)